Exhibit 10.24(A)

 

[g20612kmi001.gif]

 

Master Repurchase
Agreement

 

September 1996 Version

 

 

Dated as of

 

OCTOBER 11, 2005

 

 

 

Between:

 

LIQUID FUNDING, LTD.

 

 

 

and

 

FIELDSTONE MORTGAGE OWNERSHIP CORP.

 

1. Applicability

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 

2. Definitions

(a) “Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

(b) “Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;

 

(c) “Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

--------------------------------------------------------------------------------


 

(d) “Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

 

(e) “Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

(f) “Income”, with respect to any Security at any time, any principal thereof
and all interest, dividends or other distributions thereon;

 

(g) “Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

(h) “Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

(i) “Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);

 

(j) “Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof ) as of such date (unless contrary to market practice for
such Securities);

 

(k) “Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(l) “Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;

 

(m) “Prime Rate”, the prime rate of U.S. commercial banks as published in The
Wall Street Journal (or, if more than one such rate is published, the average of
such rates);

 

(n) “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer;.

 

(o) “Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;

 

(p) “Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

 

(q) “Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

 

2

--------------------------------------------------------------------------------


 

(r) “Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

 

(s) “Seller’s Margin Amount”, with respect to any Transaction as of any date,
the amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(t) “Seller’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Buyer’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

 

3. Initiation; Confirmation; Termination

(a) An agreement to enter into a Transaction may be made orally or in writing at
the initiation of either Buyer or Seller. On the Purchase Date for the
Transaction, the Purchased Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.

 

(b) Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt thereof. In the
event of any conflict between the terms of such Confirmation and this Agreement,
this Agreement shall prevail.

 

(c) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the business day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof ) against
the transfer of the Repurchase Price to an account of Buyer.

 

4. Margin Maintenance

(a) If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Buyer is less than the aggregate Buyer’s Margin Amount for all such Transactions
(a “Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).

 

(b) If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Seller exceeds the aggregate Seller’s Margin Amount for all such Transactions at
such time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer
in such Transactions, at Buyer’s option, to transfer cash or Purchased
Securities to Seller, so that the

 

3

--------------------------------------------------------------------------------


 

aggregate Market Value of the Purchased Securities, after deduction of any such
cash or any Purchased Securities so transferred, will thereupon not exceed such
aggregate Seller’s Margin Amount (increased by the amount of any Margin Excess
as of such date arising from any Transactions in which such Seller is acting as
Buyer).

 

(c) If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

 

(d) Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.

 

(e) Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).

 

(f) Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).

 

5. Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.

 

6. Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.

 

7. Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other

 

4

--------------------------------------------------------------------------------


 

documentation as the party receiving possession may reasonably request, (ii)
shall be transferred on the book-entry system of a Federal Reserve Bank, or
(iii) shall be transferred by any other method mutually acceptable to Seller and
Buyer.

 

8. Segregation of Purchased Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

 

Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.

 

--------------------------------------------------------------------------------

* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.

 

** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.

 

9. Substitution

(a) Seller may, subject to agreement with and acceptance by Buyer, substitute
other Securities for any Purchased Securities. Such substitution shall be made
by transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.

 

(b) In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.

 

10.Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations

 

5

--------------------------------------------------------------------------------


 

hereunder and has taken all necessary action to authorize such execution,
delivery and performance, (ii) it will engage in such Transactions as principal
(or, if agreed in writing, in the form of an annex hereto or otherwise, in
advance of any Transaction by the other party hereto, as agent for a disclosed
principal), (iii) the person signing this Agreement on its behalf is duly
authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions hereunder and
such authorizations are in full force and effect and (v) the execution, delivery
and performance of this Agreement and the Transactions hereunder will not
violate any law, ordinance, charter, by-law or rule applicable to it or any
agreement by which it is bound or by which any of its assets are affected. On
the Purchase Date for any Transaction Buyer and Seller shall each be deemed to
repeat all the foregoing representations made by it.

 

11.Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):

 

(a) The nondefaulting party may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.

 

(b) In all Transactions in which the defaulting party is acting as Seller, if
the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, (i) the defaulting party’s
obligations in such Transactions to repurchase all Purchased Securities, at the
Repurchase Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Paragraph, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by the nondefaulting party and applied to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder,
and (iii) the defaulting party shall immediately deliver to the nondefaulting
party any Purchased Securities subject to such Transactions then in the
defaulting party’s possession or control.

 

(c) In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.

 

(d) If the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

(i) as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject

 

6

--------------------------------------------------------------------------------


 

to such Transactions and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder
or (B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Securities, to give the defaulting party credit for such Purchased
Securities in an amount equal to the price therefor on such date, obtained from
a generally recognized source or the most recent closing bid quotation from such
a source, against the aggregate unpaid Repurchase Prices and any other amounts
owing by the defaulting party hereunder; and

 

(ii) as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

(e) As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

 

(f) For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.

 

(g) The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.

 

(h) To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

(i) The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

7

--------------------------------------------------------------------------------


 

12.Single Agreement

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

13.Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

14.Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

15.Non-assignability; Termination

(a) The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

(b) Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.

 

16.Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

17.No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

 

8

--------------------------------------------------------------------------------


 

18.Use of Employee Plan Assets

(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

(b) Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

 

(c) By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

19.Intent

(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 

(b) It is understood that either party’s right to liquidate Securities delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

 

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

9

--------------------------------------------------------------------------------


 

20.Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

 

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

 

Liquid Funding, Ltd.

Fieldstone Mortgage Ownership Corp.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marco Montarsolo

 

By:

/s/ Mark C. Krebs

 

Name: Marco Montarsolo

Name: Mark C. Krebs

Title: Alt Director

Title: Sr. Vice President & Treasurer

Date: October 12, 2005

Date: October 11, 2005

 

10

--------------------------------------------------------------------------------


 

Annex I

 

Supplemental Terms and Conditions

 

This Annex I forms a part of the TBMA Master Repurchase Agreement (September
1996 Version) (the “Repurchase Agreement”) dated as of October 11, 2005 between
LIQUID FUNDING, LTD. (“Buyer”) and FIELDSTONE MORTGAGE OWNERSHIP CORP.
(“Seller”) (the Repurchase Agreement, this Annex I, Annex I-A, Annex II and the
applicable Confirmation are collectively referred to herein as the “Agreement”).
Capitalized terms used but not defined in this Annex I shall have the meanings
ascribed to such terms in the Repurchase Agreement. If there is any
inconsistency between this Annex I and the Repurchase Agreement, this Annex I
shall control.

 

1.                           Other Applicable Annexes. Please select any/all of
the optional Annexes below to form a part of the Agreement. The Annexes which
are initialed shall form a part of this Agreement and shall be applicable
hereunder.

 

 

 

Initials

 

 

 

(a)

Annex III (International Transactions)

 

(b)

Annex IV (Party Acting as Agent)

 

(c)

Annex V (Margin for Forward Transactions)

 

(d)

Annex VI (Buy/Sell Back Transactions)

 

(e)

Annex VII (Transactions Involving Registered Investment Companies)

 

 

 

2.                           “Margin Notice Deadline” means 10:00 a.m. (New York
time).

 

3.                           Margin calls may be made orally by telephone
directly to one of the individuals set forth on Annex II (but in no event by
voice mail).

 

4.                           Definitions

 

“Amount of Transactions” shall mean the aggregate of all Purchase Prices paid
for all Purchased Securities hereunder and not repaid to the Buyer.

 

“Applicable Table” shall have such meaning with respect to a particular
Transaction hereunder as is set forth in the relevant Confirmation for such
Transaction.

 

“Business Day” shall mean each day on which both (i) commercial banks in New
York City and (ii) the New York Stock Exchange are open for business.

 

--------------------------------------------------------------------------------


 

“Buyer’s Margin Ratio” shall mean, with respect to each Purchased Security, the
Buyer’s Margin Ratio determined in accordance with Section 7 herein and the
applicable Confirmation.

 

“Confirmation” shall mean a Confirmation issued pursuant to the Agreement
setting forth terms applicable to a Transaction hereunder.

 

“Diversity Requirement”, for a Transaction, shall have the meaning set forth in
the applicable Confirmation.

 

“Exit Fee”, for a Transaction, shall mean a termination fee as agreed to by the
parties in the relevant Confirmation; provided, however, that if the
Confirmation for the relevant Transaction does not specify an Exit Fee, the Exit
Fee shall be deemed to be zero.

 

“LIBOR” shall mean the rate for deposits in U.S. dollars for a period of one (1)
month as such rate appears on Telerate Page 3750 as of 11:00 a.m., London time,
on the day that is two (2) “London Business Days” (meaning a day on which
commercial banks are open for business in London, England) preceding a given
Reset Date. If such rate does not appear on Telerate Page 3750, the applicable
rate for that Reset Date shall be determined by reference to
“USD-LIBOR-Reference Banks.”  “USD-LIBOR-Reference Banks” means, for purposes of
this definition, the rates at which deposits in U.S. dollars are offered by four
(4) reference banks selected by Buyer at approximately 11:00 a.m., London time,
on the day that is two (2) London Business Days preceding a given Reset Date to
prime banks in the London interbank market for a period equal to one (1) month
commencing on that Reset Date and in a representative amount. Buyer shall
request the principal London office of each of the reference banks to provide a
quotation of its LIBOR rate. If at least two such quotations are received, the
rate for the Reset Date will be the arithmetic mean of such quotations. If fewer
than two quotations are received, the rate for that Reset Date will be the
arithmetic mean of the rates quoted by major banks in New York City (selected by
Buyer), at approximately 11:00 a.m. New York time on that Reset Date, for loans
in U.S. dollars to leading European banks for a period of one (1) month
commencing on that Reset Date and in a representative amount.

 

“Margin Deficit Amount” shall mean, when referring to a particular Transaction
under the Agreement, the amount, if any, by which (a) the aggregate of (i) the
Repurchase Prices for all Purchased Securities governed by the relevant
Confirmation and (ii) the Replacement Cost Amounts (defined below) for all such
Purchased Securities, exceeds (b) the aggregate of the products of (i) the
applicable Buyer’s Margin Ratio and (ii) the Market Value of each such Purchased
Security. For purposes of this Annex I, “Replacement Cost Amount” for a
Purchased Security shall be an amount equal to the amount (if any) Seller would
owe under Paragraphs 11(g)(ii) and (iii) of the Repurchase Agreement, as
determined by Buyer in its sole discretion acting in good faith, if an Event of
Default with Seller as the defaulting party were to occur pursuant to Paragraph
11 of the Repurchase Agreement on such date on which the Replacement Cost Amount
for such Purchased Security is being calculated.

 

“Margin Excess Amount” shall mean, when referring to a particular Transaction
under the Agreement, the amount, if any, by which the aggregate of the
Repurchase Prices for all Purchased Securities governed by the relevant
Confirmation is less than the aggregate of

 

2

--------------------------------------------------------------------------------


 

the products of (a) the applicable Buyer’s Margin Ratio and (b) the Market Value
of each such Purchased Security.

 

“Market Value” shall mean, with respect to all Purchased Securities, the market
value determined by Buyer daily in its sole discretion acting in good faith.

 

“Maximum Amount” shall have the meaning specified in the applicable
Confirmation.

 

“Purchased Security” shall mean any Security transferred by Seller to Buyer in a
Transaction or any Securities substituted therefore in accordance with Paragraph
9 of the Repurchase Agreement (as amended), in each case under the Agreement,
that have not been repurchased or liquidated pursuant to the Agreement. The term
“Purchased Security” with respect to any Transaction shall also include
Securities delivered pursuant to Paragraph 4(a) of the Repurchase Agreement (as
amended).

 

“Ratings Category” means the following groupings of ratings, each of which shall
be a separate Ratings Category:

 

(I)

 

AAA/AAA/AAA

(II)

 

AA1/AA+/AA+

(III)

 

AA2/AA/AA

(IV)

 

AA3/AA-/AA-

(V)

 

A1/A+/A+

(VI)

 

A2/A/A

(VII)

 

A3/A-/A-

(VIII)

 

BAA1/BBB+/BBB+

(IX)

 

BAA2/BBB/BBB

(X)

 

BAA3/BBB-/BBB-

(XI)

 

BA1/BB+/BB+

(XII)

 

BA2/BB/BB

(XIII)

 

BA3/BB-/BB-

(XIV)

 

B1/B+/B+

(XV)

 

B2/B/B

(XVI)

 

B3/B-/B-

(XVII)

 

BELOW B3/B-/B- OR NOT RATED

 

The foregoing ratings are as published by Moody’s Investors Service, Inc.,
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or Fitch Ratings, Inc. (in that order) on Purchased Securities. If more
than one rating agency rates the Purchased Securities, the lowest of the ratings
shall set the Ratings Category. If either (i) no rating agency rates the
Purchased Securities or (ii) any rating agency withdraws its rating of the
Purchased Securities, the Ratings Category “Not Rated” shall apply.

 

“Relevant Spread”, for a Transaction, shall have the meaning set forth in the
applicable Confirmation.

 

“Repurchase Price” shall mean, with respect to each Purchased Security, the
price at which such Purchased Security is to be transferred from Buyer to Seller
upon termination of the applicable Transaction, which will be determined in each
case (including Transactions terminable upon demand) as the sum of (a) the
Purchase Price, (b) the Price Differential,

 

3

--------------------------------------------------------------------------------


 

and (c) if the Repurchase Date occurs pursuant to Paragraph 11 of the Repurchase
Agreement, any amounts Seller owes under Paragraphs 11(g)(ii) and (iii) of the
Repurchase Agreement, as determined by Buyer in its sole discretion acting in
good faith, each as of the date of determination.

 

“Reset Date” shall mean, if applicable,  the date on which LIBOR is reset with
respect to a Transaction, which date shall be the 15th day of each month or such
other date as Buyer may specify in the Confirmation for such Transaction (or, if
such date is not a Business Day, the next following Business Day, unless that
day falls in the next calendar month, in which case that date will be the first
preceding day that is a Business Day).

 

“Termination Date”, for a Transaction, shall have the meaning set forth in the
applicable Confirmation.

 

“Transaction”, with respect to the Repurchase Agreement, means any transaction
under this Agreement and does not include transactions under any other master
repurchase agreement or any other agreement.

 

5.                           Notwithstanding the definition of Purchase Price in
Paragraph 2 of the Repurchase Agreement and the provisions of Paragraph 4 of the
Repurchase Agreement (as amended), the parties agree (i) that the Purchase Price
will not be increased or decreased by the amount of any cash or Securities
transferred by one party to the other pursuant to Paragraph 4 of the Repurchase
Agreement and (ii) that transfer of such cash shall be treated as if it
constituted a transfer of Securities (with a Market Value equal to the U.S.
dollar amount of such cash) pursuant to Paragraph 4(a) or (b) of the Repurchase
Agreement (as amended), as the case may be (including for purposes of the
definition of “Additional Purchased Securities”).

 

6.                           Determination of Pricing Rate and Payment of Price
Differential

 

(a)                      The Pricing Rate for each Transaction will be as
specified in the applicable Confirmation. If the Pricing Rate is specified in
the applicable Confirmation to be LIBOR plus a Relevant Spread, the Pricing Rate
will be reset on each Reset Date.

 

(b)                     All accrued Price Differential incurred in connection
with each Transaction in each calendar month will be due and payable to Buyer on
such payment dates as are specified in the applicable Confirmation.

 

7.                           Determination of Purchase Price, Buyer’s Margin
Ratio, Margin Excess Amount and Margin Deficit Amount

 

(a)                      The Purchase Price shall be determined separately for
all Purchased Securities within a Ratings Category based on the Purchase Price
set forth in the Applicable Table which corresponds to the Ratings Category for
such Purchased Securities.

 

(b)                     The Buyer’s Margin Ratio shall be determined separately
for each Ratings Category based on the “Buyer’s Margin Ratio” set forth in the
Applicable Table corresponding to such Ratings Category.

 

4

--------------------------------------------------------------------------------


 

(c)                      If there is no Applicable Table, the Purchase Price and
Buyer’s Margin Ratio will be determined by Buyer in its sole discretion.

 

(d)                     Margin Excess Amounts and Margin Deficit Amounts shall
each be determined separately for each Ratings Category and then aggregated.

 

8.         Purchase Fee

 

If provided for in the applicable Confirmation, Seller will pay to Buyer, in
lieu of a portion of the Pricing Rate, an upfront amount on the applicable
Purchase Date in the amount set forth in the relevant Confirmation; provided,
however, that the foregoing fee shall not be payable in connection with any
repricing pursuant to Section 13 below or any substitution of Securities
permitted under the Agreement.

 

9.         Early Termination of Transactions

 

(a)  Seller may elect to terminate any Transaction prior to the Termination Date
specified in the applicable Confirmation and repurchase the relevant Purchased
Securities from Buyer on five (5) Business Days’ notice by paying an Exit Fee.

 

(b)  If the Amount of Transactions with respect to the Agreement exceeds the
Maximum Amount at any time, Seller shall repurchase sufficient Purchased
Securities to reduce the Amount of Transactions to not greater than the Maximum
Amount not later than the first (1st) Business Day after notice from Buyer
(which date shall constitute a Repurchase Date with respect to the Purchased
Securities to be repurchased hereunder and for the purpose of Paragraph 11(ii)
of the Repurchase Agreement).

 

(c)  Seller shall pay the Exit Fee with respect to any and all Purchased
Securities transferred to Seller on any such Repurchase Date that precedes the
Termination Date with respect to such Purchased Securities. The acceleration of
such Repurchase Date for any reason shall not excuse Seller from paying the Exit
Fee, except if such acceleration results from (i) an Event of Default where
Buyer is the defaulting party or (ii) the occurrence of an Enforcement Event. No
Exit Fee shall be payable upon (i) a repricing pursuant to Section 13 hereof, or
(ii) a substitution of securities as permitted under the Agreement, provided
that the Exit Fee shall be payable to Buyer upon any termination resulting from
Buyer’s election not to accept a substitution of Securities pursuant to Section
15 below.

 

10.       Mandatory Early Repurchase Date

 

(a)           Notwithstanding any provision of the Repurchase Agreement, and
subject to no condition precedent, the tenth (10th) Business Day following the
date on which an “Enforcement Event” (as defined below) occurs shall
automatically and irrevocably become the Repurchase Date in respect of all
Transactions hereunder (the “Mandatory Early Repurchase Date”), whether or not
the Enforcement Event is then continuing. In the event of the occurrence of an
Enforcement Event, in lieu of the delivery of the

 

5

--------------------------------------------------------------------------------


 

Repurchase Price by Seller on the Mandatory Early Repurchase Date, Seller shall
be obliged to pay to Buyer, with respect to each Transaction hereunder, an
amount (the “Mandatory Early Repurchase Amount”) equal to (i) the Repurchase
Price as of the Mandatory Early Repurchase Date minus (ii) the value (positive
or negative) of any agreement entered into by Buyer for the purpose of hedging
any exposure resulting from its entry into the Transaction. Buyer shall promptly
notify Seller of the occurrence of an Enforcement Event and of the resulting
Mandatory Early Repurchase Date, which notice shall state that on the Mandatory
Early Repurchase Date all Transactions will be terminated in their entirety and
shall specify the aggregate amount of the Mandatory Early Repurchase Amounts for
all Transactions as of the Mandatory Early Repurchase Date.

 

(b)           “Enforcement Event” will have the meaning specified in the
Offering Circular dated April 9, 2004 for Buyer’s Global Medium-Term Note
Program. A copy of the relevant excerpt is attached hereto as Exhibit A.

 

(c)           “Security Trustee” means JP Morgan Chase Bank, N.A. (formerly The
Chase Manhattan Bank), or such other person as may then be acting as security
trustee for certain of Buyer’s creditors.

 

11.       Change in Ratings Category of Purchased Securities

 

(a)                      Seller shall give Buyer notice of any change in the
rating of a Purchased Security within one (1) Business Day after Seller becomes
aware of such change.

 

(b)                     If the rating on a particular Purchased Security is
upgraded and such upgrade results in a change in the Ratings Category of such
Purchased Security, then, at Seller’s written request, the resulting change in
the Purchase Price and the Buyer’s Margin Ratio of such Purchased Security shall
be effected on the first (1st) Business Day following Buyer’s receipt of such
request.

 

(c)                      If the rating on a particular Purchased Security is
downgraded and such downgrade results in a change in the Ratings Category of
such Purchased Security, then the resulting change in the Purchase Price and the
Buyer’s Margin Ratio of such Purchased Security shall be effected automatically
on the Business Day on which Buyer becomes aware of such downgrade.

 

(d)                     If the rating on a particular Purchased Security is
upgraded or downgraded and such upgrade or downgrade results in a change in the
Ratings Category of such Purchased Security, then the resulting change in the
Pricing Rate of such Purchased Security shall be effected automatically on the
applicable date specified in the relevant Confirmation, provided that if no such
date is specified, any resulting change in the Pricing Rate of such Purchased
Security shall be effected automatically on the next payment date for Seller’s
payment of Price Differential to Buyer after the date of such upgrade or
downgrade.

 

6

--------------------------------------------------------------------------------


 

12.       Change of Applicable Tables

 

If a change in the composition of Purchased Securities results in failure to
satisfy the Diversity Requirement set forth in the applicable Confirmation where
such Diversity Requirement was previously satisfied, or a change in the
composition of Purchased Securities results in satisfaction of the Diversity
Requirement set forth in the applicable Confirmation where such Diversity
Requirement was not previously satisfied, and consequently causes a different
Applicable Table to apply, then the resulting change in the Purchase Price and
the Buyer’s Margin Ratio of the applicable Purchased Securities shall be
effected automatically on the Business Day on which Buyer becomes aware of such
change.

 

13.       Repricing

 

If the Purchase Price of a Purchased Security is to be changed pursuant to the
terms hereof, then as of the date on which such Purchase Price is to be changed
(each a “Repricing Date”), (i) the Repurchase Date with respect to the
applicable Purchased Security will be accelerated automatically to the Repricing
Date, (ii) the Repurchase Price and any other amounts owed by Seller to Buyer
with respect to such Transaction (excluding accrued Price Differential not yet
due) shall be due and payable, (iii) Buyer shall be obligated to purchase such
Purchased Security as a new Transaction at the new Purchase Price, and (iv) the
amounts owing pursuant to subparagraphs (ii) and (iii) of this Section 13 shall
be offset and any net amount shall be due and payable by Buyer or Seller, as
applicable.

 

14.       Procedures Regarding Margin Deficit Amounts and Margin Excess Amounts

 

Paragraphs 4(a), 4(b) and 4(c) of the Repurchase Agreement are deleted and the
following paragraphs are substituted therefor:

 

“(a)                Notwithstanding anything in this Agreement to the contrary,
if on any day there is a Margin Deficit Amount, Buyer may by notice to Seller
require Seller to (i) transfer to Buyer sufficient cash or additional Securities
acceptable to Buyer in its sole discretion, which cash or additional Securities
shall constitute Additional Purchased Securities within the meaning of Paragraph
2(b) of this Agreement, and/or (at Seller’s election), in the alternative,
(ii) pay such amount of the Purchase Price so that, after such transfer(s)
and/or payment of Purchase Price, there is no Margin Deficit Amount, provided
that any such payment of the Purchase Price pursuant to (ii) above shall be
considered an early termination of a Transaction and shall be subject to the
payment of an Exit Fee with respect to such amount so transferred or paid by
Seller to Buyer.

 

(b)                     Notwithstanding anything in this Agreement to the
contrary, if on any day there is a Margin Excess Amount, Seller may by notice to
Buyer require Buyer to transfer cash or Purchased Securities to Seller, so that,
after such transfer(s), there is no Margin Excess Amount.

 

7

--------------------------------------------------------------------------------


 

(c)                      If any notice is given by Buyer or Seller under
subparagraph (a) or (b) of this Paragraph 4 at or before the Margin Notice
Deadline on any Business Day, the party receiving such notice shall transfer
cash or Purchased Securities as provided in such subparagraph no later than the
close of business in the relevant market on such Business Day. If any such
notice is given after the Margin Notice Deadline, the party receiving such
notice shall transfer such cash or Purchased Securities no later than the close
of business in the relevant market on the next Business Day following such
notice. Buyer or Seller may dispute the existence or amount of a Margin Deficit
Amount or Margin Excess Amount by providing a notice of dispute to the other
party within one (1) Business Day of receipt of the notice provided pursuant to
subparagraph (a) or (b) of this Paragraph 4. If no notice of dispute is
delivered within one (1) Business Day, the notice delivered under subparagraph
(a) or (b) of this Paragraph 4 shall be binding upon the parties hereto. If a
notice of dispute is delivered within one (1) Business Day, the parties hereto
agree to use good faith efforts to resolve any disputes within two (2) Business
Days of such notice; provided, however, that the parties shall remain obligated
to make margin transfers and/or payments in the time periods set forth in the
first and second sentences of this Paragraph 4(c). If the parties cannot resolve
any such disputes within two (2) Business Days, Buyer’s reasonable good faith
determination shall be final. Any transfers that are determined to be
appropriate as a result of the resolution of such disputes shall be made within
one (1) Business Day of such determination.”

 

15.       The following 2 paragraphs shall be added to Paragraph 9 of the
Repurchase Agreement:

 

“(c)  In the case of any Transaction for which the Repurchase Date is other than
the Business Day immediately following the Purchase Date and with respect to
which Seller does not have any existing right to substitute substantially the
same Securities for the Purchased Securities, Seller shall have the right,
subject to the proviso to this sentence, upon notice to Buyer, which notice
shall be given at or prior to 10:00 a.m. (New York time) on such Business Day,
to substitute substantially the same Securities for any Purchased Securities;
provided, however, that Buyer may elect, by the close of business on the
Business Day notice is received, or by the close of the next Business Day if
notice is given after 10:00 a.m. (New York time) on such day, not to accept such
substitution. In the event such substitution is accepted by Buyer, such
substitution shall be made by Seller’s transfer to Buyer of such other
Securities and Buyer’s transfer to Seller of such Purchased Securities, and
after such substitution, the substituted Securities shall be deemed to be
Purchased Securities. In the event Buyer elects not to accept such substitution,
Buyer shall offer Seller the right to terminate the Transaction with the payment
of an Exit Fee as calculated pursuant to the relevant Confirmation, plus payment
of the amount calculated pursuant to subparagraph (d) below.

 

(d) In the event Seller exercises its right to substitute or terminate under
subparagraph (c), Seller shall be obligated to pay to Buyer, by the close of the
Business Day of such substitution or termination, as the case may be, an amount
equal to (A) Buyer’s actual cost (including all fees, expenses and commissions)
of (i) entering into replacement transactions, (ii) entering into or terminating
hedge transactions, and/or (iii) terminating transactions or substituting
securities in like transactions with third parties in connection with or as a
result of such substitution or termination; and (B) to the extent Buyer
determines not to enter into replacement transactions, the loss incurred by
Buyer directly

 

8

--------------------------------------------------------------------------------


 

arising or resulting from such substitution or termination. The foregoing
amounts shall be solely determined and calculated by Buyer in good faith.”

 

16.       Tax Treatment

 

(a)                                  The parties acknowledge that, to the extent
relevant, it is their intent, solely for purposes of U.S. federal, state and
local income and franchise taxes, to treat the Transactions as indebtedness of
the Seller that is secured by the Purchased Securities and the Purchased
Securities as owned by the Seller for federal income tax purposes in the absence
of an Event of Default by the Seller. The parties agree to such treatment and
agree to take no action inconsistent with this treatment, unless required by
law.

 

(b)                                 Paragraph 6 of the Repurchase Agreement is
deleted and the following paragraph is substituted thereof:

 

“Although the parties intend that all Transactions hereunder be sales and
purchases and not loans (other than for federal income tax purposes), in the
event any such Transactions are deemed to be loans, Seller shall be deemed to
have pledged to Buyer as security for the performance by Seller of its
obligations under each such Transaction, and shall be deemed to have granted to
Buyer a security interest in, all of the Purchased Securities with respect to
all Transactions hereunder and all Income thereon and other proceeds thereof.”

 

(c)                                  The third sentence of Paragraph 8 of the
Repurchase Agreement is deleted and the following sentence is substituted
thereof:

 

“All of Seller’s interest in the Purchased Securities shall pass to Buyer on the
Purchase Date and, unless otherwise agreed by Buyer and Seller, nothing in this
Agreement shall preclude Buyer from engaging in repurchase transactions with the
Purchased Securities or otherwise selling, transferring, pledging or
hypothecating the Purchased Securities, but no such transaction shall relieve
Buyer of its obligations to transfer the Purchased Securities (which shall mean
securities with the same CUSIP number as the Purchased Securities) to Seller
pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to credit or
pay Income to, or apply Income to the obligations of, Seller pursuant to
Paragraph 5 hereof.”

 

17.       Additional Events of Default

 

Paragraph 11 of the Repurchase Agreement is amended to delete the word “or”
before (vii) and to add the following after “obligations hereunder” and prior to
“(each an “Event of Default”)”:

 

“(viii) Seller fails to make any payment of Price Differential within one (1)
Business Day after such payment becomes due, (ix) Seller fails to comply with
any other material obligation to Buyer and such failure continues for a period
of fifteen (15) days after notice thereof is given to Seller by Buyer, (x) with
respect to any Transaction to which Annex I-A

 

9

--------------------------------------------------------------------------------


 

to the Repurchase Agreement (“Annex I-A”) applies, Seller fails to comply with
Section 6 of Annex I-A and such failure continues for a period of fifteen (15)
Business Days after notice thereof is given to Seller by Buyer, or (xi) Seller
(1) defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least two Business Days
if there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); where “Specified Transaction” means (a) any
transaction (including an agreement with respect thereto) now existing or
hereafter entered into between Seller and any financial institution which is a
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions),
(b) all other financial transactions and financial agreements entered into
between Seller and any financial institution, including, without limitation,
futures, stock lending agreements, repurchase agreements and reverse repurchase
agreements, loans of any kind, purchases and sales of equity and debt securities
of any kind, including mortgages, whether or not on margin, and (c) any
combination of these transactions”

 

Upon the occurrence of any Event of Default or any event which with the passage
of time or delivery of notice would become an Event of Default under the
Agreement, the defaulting party shall give immediate notice thereof to the
nondefaulting party.

 

18.       Early Retirement of Purchased Securities

 

Unless otherwise specified in the applicable Confirmation, in the event that a
Purchased Security is retired by the issuer thereof prior to the scheduled
maturity of such Purchased Security pursuant to a call feature, call provision,
“sinking fund” provision, optional acceleration feature or otherwise, such early
retirement of the Purchased Security shall be treated as a voluntary early
termination by Seller of the applicable Transaction under Section 9 hereof and
Seller shall pay an Exit Fee in accordance with Section 9 hereof to Buyer with
respect to such deemed voluntary early termination. The Repurchase Date with
respect to any such Transaction shall be considered to be the date on which such
early retirement of the applicable Purchased Security by the issuer thereof
occurs.

 

19.       Single Obligation

 

Seller’s obligations under the Agreement consist of a single obligation,
notwithstanding that the Transactions are margined on a
Transaction-by-Transaction basis. Upon an Event of Default, all Purchased
Securities, all cash and other property held pursuant to the Agreement
(including, but not limited to, all principal and interest payments received by
Buyer as the owner of the Purchased Securities under all Transactions under the

 

10

--------------------------------------------------------------------------------


 

Agreement), and all payments and performance due under the Agreement, may be
utilized by Buyer to satisfy Seller’s obligations under the Agreement.
Notwithstanding anything to the contrary herein, Seller and Buyer agree in
accordance with Paragraph 4(f) of the Repurchase Agreement that the calculation
of the Buyer’s Margin Ratio, the Margin Deficit Amount and the Margin Excess
Amount and the obligation of Seller to eliminate the Margin Deficit Amount shall
be determined separately with respect to each Transaction pursuant to this
Agreement and the applicable Confirmation.

 

20.       Miscellaneous

 

(a)           No Proceedings against Buyer. Seller hereby agrees (which
agreement shall, pursuant to the terms of this Agreement, be binding upon its
successors and assigns) that it shall not institute against, or join any other
person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
Bermuda or United States federal or state bankruptcy or similar law, for two
years and a day after the latest maturing commercial paper note, medium-term
note or other rated indebtedness issued by Buyer is paid. The provisions of this
Section 20(a) shall survive the termination of this Agreement.

 

(b)           Acknowledgement of Security. Pursuant to that certain Collateral
Trust and Security Agreement dated as of November 9, 2001 and amended as of June
27, 2003 among Buyer, the Security Trustee (as defined in Section 10(c) above)
and Bear, Stearns Securities Corp., as securities intermediary, Buyer has
granted to the Security Trustee a first priority security interest in all of
Buyer’s right, title and interest in and to this Agreement and each Transaction
hereunder. Seller acknowledges such security interest and understands that (i)
the Security Trustee has the right to enforce the rights of Buyer hereunder,
including the right of Buyer to give notices to Seller, to declare a Termination
Date on behalf of Buyer hereunder, to determine Market Value and to calculate
the Mandatory Early Repurchase Amount with respect to a Transaction as of the
Mandatory Early Repurchase Date; (ii) the Security Trustee is an express third
party beneficiary of this Agreement; and (iii) in no event will the Security
Trustee incur any obligations or liabilities hereunder. Buyer acknowledges that
the arrangement described in this subparagraph imposes no additional duties or
obligations upon Seller.

 

(c)           No Recourse. No recourse shall be had against any incorporator,
shareholder, officer, director or employee of Buyer or Seller with respect to
any of the covenants, agreements, representations or warranties of the other
party hereto contained in the Agreement.

 

(d)           Pricing Information. Seller agrees to make available to Buyer any
password in the possession of Seller which Buyer may reasonably require to
enable Buyer to determine the Market Value of any Purchased Security (including
the cashflows due thereon). Seller acknowledges and agrees that Buyer may from
time to time furnish, or require that Seller furnish, such passwords to an
independent pricing source with the consent of Seller, which consent shall not
be unreasonably withheld.

 

11

--------------------------------------------------------------------------------


 

21.       Intent

 

Notwithstanding anything to the contrary in the Agreement, Buyer shall not be
deemed to have waived any right which it may have or be deemed to have under
Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount due and owing under the provisions of
the Agreement.

 

22.       Governing Law; Consent to Jurisdiction; Waiver of Immunity

 

The Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the conflict of laws principles
thereof.

 

Each party irrevocably and unconditionally (x) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under the
Agreement or relating in any way to the Agreement or any Transaction under the
Agreement and (y) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

 

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement.

 

23.       Costs and Expenses

 

Each party to the Agreement shall bear its own costs and expenses in connection
with the negotiation and documentation of the Agreement.

 

24.       Buyer to Provide Written Confirmation

 

Buyer shall provide Seller with a written Confirmation for each Transaction
within five (5) Business Days of the Purchase Date.

 

25.       Recording

 

Each party (i) consents to the monitoring or recording, at any time and from
time to time, by the other party of any and all communications in connection
with the Agreement or any potential Transaction between the parties and their
respective officers, directors, partners,

 

12

--------------------------------------------------------------------------------


 

members, employees and agents and (ii) waives any further notice of such
monitoring or recording.

 

26.       Final and Complete Expression of the Agreement

 

The Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions between the parties hereto, whether
verbal or written, with respect to such subject matter.

 

 

LIQUID FUNDING, LTD.

FIELDSTONE MORTGAGE OWNERSHIP CORP.

 

 

 

 

By:

/s/ Marco Montarsolo

 

By:

/s/ Mark C. Krebs

 

 

 

 

 

 

 

 

Name:

Marco Montarsolo

 

 

Name:

Mark C. Krebs

 

 

 

 

 

 

 

 

 

 

Title:

Alt Director

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

Date:

12 October 2005

 

 

Date:

October 11, 2005

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXCERPT FROM OFFERING CIRCULAR

 

OF LIQUID FUNDING, LTD.

 

(A COMPLETE COPY OF THE OFFERING CIRCULAR WILL BE PROVIDED UPON REQUEST)

 

The occurrence of any of the following events shall constitute an “Enforcement
Event”:

 

(i)            the occurrence of an “Event of Default” with respect to the Notes
of any Series (subject to any applicable cure period);

 

(ii)           a failure of the Issuer to make a payment with respect to
Commercial Paper which shall not have been cured within one (1) Business Day;

 

(iii)          the occurrence of an “LFL Event of Default” under any GIC
Transaction (subject to any applicable cure period);

 

(iv)          the declaration of an “Early Termination Date” as a result of the
occurrence of an “Event of Default” under any Hedging Transaction where the
Issuer is the defaulting party;

 

(v)           the occurrence of an “Event of Default” under any Liquidity
Facility (subject to any applicable cure period);

 

(vi)          any Note shall be rated below “A” or “A2” (as the case may be) by
any Rating Agency which has been engaged by the Issuer to provide a rating on
such Note;

 

(vii)         the occurrence of a Capital Adequacy Failure;

 

(viii)        the failure of the Interest Rate Neutrality Test to be satisfied
for five (5) consecutive Business Days; or

 

(ix)           the failure of the Liquidity Sufficiency Test to be satisfied for
five (5) consecutive Business Days.

 

14

--------------------------------------------------------------------------------


 

Annex I-A

 

This Annex I-A forms a part of the TBMA Master Repurchase Agreement (September
1996 Version) (the “Repurchase Agreement”) dated as of October 11, 2005 between
LIQUID FUNDING, LTD. (“Buyer”) and FIELDSTONE MORTGAGE OWNERSHIP CORP.
(“Seller”). This Annex I-A shall apply to all Transactions in which Buyer is the
buyer of (i) certain subordinated commercial mortgage-backed securities (“CMBS”)
issued by securitization trusts (each a “Trust”) with respect to pools of
commercial loans, and/or (ii) certain subordinated residential mortgage-backed
securities (“RMBS”) issued by Trusts with respect to pools of residential loans,
and/or (iii) certain home equity mortgage-backed securities (“HELS” and “HELX”) 
(“CMBS”, “RMBS”, “HELS” and “HELX” are collectively referred to herein as
“MBS”), from Seller in accordance with the terms described below (each such
Transaction, a “MBS Transaction”). For the avoidance of doubt, each MBS
Transaction between Seller and Buyer will be subject to the Repurchase
Agreement, Annex I, Annex II, this Annex I-A, and the applicable Confirmation
under the Repurchase Agreement (collectively, the “Agreement”), and each
purchased MBS shall constitute a Purchased Security under this Agreement. If
there is any inconsistency between this Annex I-A and either the Repurchase
Agreement or Annex I, this Annex I-A (including the applicable Confirmation
issued hereunder) shall control. Each MBS Transaction shall constitute a sale by
Seller to Buyer of the related MBS. Capitalized terms used but not defined in
this Annex I-A shall have the meanings ascribed to them in the Repurchase
Agreement or Annex I, as applicable.

 

1.                                      Definitions

 

“Affirmative Control” shall mean, with respect to any purchased CMBS, the
ability to exercise the rights of the Controlling Class (by whatever name
denominated in the documents governing the applicable Trust) with respect to the
Trust which issued such CMBS or otherwise to direct, approve or consent to or
vote on specified actions to be taken with respect to the underlying commercial
mortgage loans or the applicable Trust, or, if such Trust does not provide for a
Controlling Class, to appoint, retain or remove the Trust’s special servicer,
such ability to be exercisable without interruption, regardless of any change in
the Controlling Class or future reductions in the principal balance of the
securities issued by the Trust.

 

“Controlling Class” shall mean, with respect to each Trust, the class of
certificates issued by it that vests the holders in the aggregate of such
certificates with the right to appoint, retain or remove the Trust’s special
servicer (and to otherwise exercise the rights of the controlling class, however
denominated in the issuing Trust’s governing documentation).

 

2.                                      Sale and Purchase of the MBS

 

(a) Buyer and Seller may enter into certain MBS Transactions, subject to the
terms of the Agreement, including the applicable Confirmation. Each MBS
Transaction shall be subject to the approval of Buyer in its sole discretion.
Each MBS Transaction shall constitute a Transaction under the Repurchase
Agreement. The aggregate amount of MBS Transactions with respect to the
Agreement outstanding at any time, together with all Transactions which are not
MBS Transactions, shall not exceed the Maximum Amount as set forth in Annex I to
the Repurchase Agreement (“Annex I”). The Purchase Price and Buyer’s Margin
Ratio for each MBS Transaction shall be determined in accordance with Section 7
of Annex I, and the Pricing Rate for each MBS Transaction shall be determined in
accordance with Section 6 of Annex I.

 

--------------------------------------------------------------------------------


 

(b)  Each offer by Seller to sell MBS to Buyer in a MBS Transaction (i) shall
disclose any confidentiality agreement or other agreement that might prevent
Seller from disclosing or limit Seller’s ability to disclose information with
respect to the Security subject to such offer to Buyer and (ii) shall include a
copy of any and all such agreements. Seller shall use commercially reasonable
efforts to add Buyer, any entity designated by Buyer and any transferee of an
interest in such Security from any of the foregoing as permitted recipients of
any information which Seller receives or has the right to receive in respect of
any Purchased Security. No later than two (2) Business Days prior to the
Purchase Date, Seller shall provide Buyer with any form of confidentiality
agreement that is required to be used in connection with providing Buyer with
such confidential information.

 

(c) Seller shall deliver to Buyer all of the Securities proposed to be purchased
hereunder, and, if necessary, a complete set of all transfer documents in form
sufficient to allow transfer and registration of such Purchased Security, to
Buyer no later than the proposed Purchase Date for the relevant MBS Transaction.
Seller shall deliver to Buyer the related prospectus or private placement
memorandum and such other documentation as Buyer shall request no later than two
(2) Business Days prior to the proposed Purchase Date for the relevant MBS
Transaction.

 

(d) If an issuer (in the case of physical Purchased Securities) and/or The
Depository Trust Company (in the case of book-entry Purchased Securities) fails
or refuses to transfer to, or register the Purchased Securities in the name of,
Buyer, (i) Buyer shall have the right to cancel any MBS Transaction with respect
to such Purchased Securities and (ii) Seller agrees to pay to Buyer within five
(5) Business Days of notice (which date shall constitute a Repurchase Date) any
Purchase Price paid by Buyer plus any accrued Price Differential plus any costs,
losses, damages or fees incurred in connection with any hedge entered into or
unwound by Buyer as a result of such cancellation.

 

3.                                      Repurchase by Seller

 

(a) All Purchased Securities with respect to a MBS Transaction under a
Confirmation shall be repurchased by Seller no later than the Termination Date
for such MBS Transaction; provided, however, that if Buyer, in its sole
discretion, enters into a new MBS Transaction with respect to such Confirmation
(including, without limitation, “rolling” any outstanding MBS Transaction) after
such date, the Agreement shall continue to control such MBS Transactions.

 

(b) On the Termination Date, all Repurchase Prices and other amounts owed by
Seller with respect to a MBS Transaction under the applicable Confirmation will
be due and payable and Seller shall pay all such amounts to Buyer.

 

4.                                      Control

 

(a)  Seller acknowledges that Buyer will not enter into a Transaction with
respect to a CMBS in a Ratings Category lower than Ba3/BB-/BB- unless Seller has
Affirmative Control with respect to the Trust which issued such CMBS. Seller
shall deliver to Buyer no later than the Purchase Date for the relevant CMBS
such documentation as Buyer may reasonably request to effect or confirm Buyer’s
right to exercise Affirmative Control with respect to such Trust.
Notwithstanding anything to the contrary herein, for so long as no Event of
Default has occurred with respect to Seller under the Agreement and any other
agreement between Seller and Buyer, Buyer grants Seller a license to exercise
Affirmative Control with respect to each purchased CMBS and pursuant to such
license Seller shall have the sole and exclusive right to exercise Affirmative
Control. Immediately upon notice by Buyer to Seller of the occurrence of an
Event of Default with respect to Seller, the foregoing license shall terminate
automatically and all rights of Affirmative

 

2

--------------------------------------------------------------------------------


 

Control shall automatically re-vest in Buyer until such time, if any, as such
Event of Default is waived by Buyer in its sole discretion by written notice to
Seller. Buyer and Seller shall enter into such agreements, give such notices and
obtain such acknowledgements as may be necessary or desirable for Seller to have
the right to exercise Affirmative Control prior to the occurrence of any Event
of Default and for Buyer to have the right to exercise Affirmative Control upon
the occurrence of such Event of Default on a Trust-by-Trust basis. This Section
4(a) shall survive any transfer by Buyer of an interest in (including by way of
pledge, sale, hypothecation, repurchase agreement or other means) a purchased
CMBS and shall be binding on any transferee of the purchased CMBS, and Buyer
shall notify any purchaser of the purchased CMBS of this provision to the extent
such transferee would otherwise have such rights. Seller shall indemnify and
hold Buyer harmless from and against any and all losses, damages, liabilities,
obligations, penalties, judgments and awards arising from or related to claims,
and to pay, on demand, all direct and indirect costs, liabilities and damages
incurred by Buyer (including, without limitation, costs of collection,
reasonable third-party attorneys’ fees, court costs and other expenses arising
from or related to the foregoing, but excluding any actual or alleged diminution
in the Market Value of any purchased CMBS) in connection with any action or
failure to take action by Seller with respect to the foregoing license of
Affirmative Control (“Control Costs”). In each case, whether or not demand has
been made therefor, Buyer may, in its sole discretion, treat the Control Costs
as a Margin Deficit Amount. This indemnity shall survive the termination of this
Agreement.

 

(b) If at any time during this Agreement, subject only to the license described
in Section 4(a) above, Buyer does not have Affirmative Control with respect to
any MBS Transaction relating to a CMBS in a Ratings Category lower than
Ba3/BB-/BB-, then (i) Buyer shall have the right to cancel such Transaction and
(ii) Seller agrees to pay to Buyer within five (5) Business Days of notice
(which date shall constitute a Repurchase Date) any Purchase Price paid by Buyer
plus any accrued Price Differential plus any costs, losses, damages or fees
incurred in connection with any hedge entered into or unwound by Buyer as a
result of such cancellation.

 

(c) Seller may not exercise its right to terminate any Transaction and
repurchase Purchased Securities pursuant to Section 9(a) of Annex I with respect
to CMBS which are required by Seller for it to exercise Affirmative Control with
respect to a Trust unless Seller also so accelerates with respect to all
purchased CMBS issued by such Trust.

 

5.                                      Prepayment of the Underlying MBS

 

Unless otherwise specified in the applicable Confirmation, in the event of the
prepayment of all or a portion of the outstanding principal amount of any MBS
subject to a MBS Transaction by the applicable Trust, such prepayment shall be
treated as a voluntary early termination (whether in part or in full, as
applicable) by Seller of such MBS Transaction under Section 9 of Annex I and
Seller shall pay an Exit Fee in accordance with Section 9 of Annex I to Buyer
with respect to such termination (a “Prepayment Termination”). The Repurchase
Date with respect to any such MBS Transaction (or portion of a Transaction in
the event of a partial prepayment) shall be considered to be the date on which
such MBS securities are prepaid by the applicable Trust.

 

3

--------------------------------------------------------------------------------


 

6.                                      Seller’s Obligation to Provide
Information

 

Seller shall provide to Buyer (a) any reports or other written information that
Seller provides to its limited partners, partners, members or equity or residual
holders relating to the Purchased Securities within five (5) Business Days of
delivery thereof by Seller and (b) any material written information received by
Seller from the trustee or the master servicer for any issuer of Purchased
Securities, including, without limitation, watch lists and borrower or periodic
summary property financial reports but excluding (i) any periodic bond
remittance reports that are otherwise available to Buyer directly from the
applicable trustee and (ii) any loan files corresponding to loans that have been
transferred from the applicable master servicer to the applicable special
servicers, within two (2) Business Days of receipt thereof by Seller (Seller
shall make items (b)(i) and (b)(ii) available to Buyer upon Buyer’s request).
Seller shall notify Buyer of any material information relating to any mortgage
loans underlying any Purchased Securities and any material correspondence that
Seller receives with respect to any such underlying mortgage loans, including,
without limitation, information that could materially affect the performance or
Market Value of any Purchased Security. Seller shall make such notification
within three (3) Business Days of Seller’s receipt of such information (except
in the case of information respecting the timing and amount of receipt of loan
payments, Seller shall make such notification no earlier than is permitted under
the issuing trust’s governing documentation). Seller’s asset management and
credit surveillance staff shall be made reasonably available to Buyer to respond
to periodic inquiries from Buyer regarding the status of the Purchased
Securities and the status of assets underlying the Purchased Securities.

 

7.                                      REMIC Status Required

 

At all times (i) each pool of mortgage loans relating to a Purchased Security
subject to a MBS Transaction shall be qualified under sections 860A through 860G
of the Internal Revenue Code as a real estate mortgage investment conduit
(“REMIC”), or (ii) the Purchased Security shall include an opinion that it
should be treated as debt for tax purposes. If at any time such Purchased
Security does not qualify for either (i) or (ii) in the preceding sentence of
this Section 7, then the Market Value of such Purchased Security shall be deemed
to be zero.

 

 

LIQUID FUNDING, LTD.

 

FIELDSTONE MORTGAGE OWNERSHIP CORP.

 

 

 

 

 

By:

/s/ Marco Montarsolo

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Marco Montarsolo

 

 

 

Name:

Mark C. Krebs

 

 

 

Title:

Alt Director

 

 

 

Title:

Sr. Vice President & Treasurer

 

 

Date:

12 October 2005

 

 

 

Date:

October 11, 2005

 

 

4

--------------------------------------------------------------------------------